John S. Lockman, J.
Defendant, through his attorney, moves for resentencing pursuant to CPL 430.10, because, he claims he is about to be deported due to his conviction, on a guilty plea, of attempted assault, first degree, a crime involving moral turpitude and a one-year sentence occurring within five years of admission to the United States.
Although the plea minutes support the defendant’s contention that neither the court, District Attorney, nor defendant anticipated deportation as a consequence of the guilty plea, there is no authority for resentencing.
Section 430.10 provides: “Except as otherwise specifically authorized by law, when the court has imposed a sentence of imprisonment and such sentence is in accordance with law, such sentence may not be changed, suspended or interrupted once the term or period of the sentence has commenced.”
Accordingly, the motion must be denied without prejudice to a motion to withdraw the guilty plea.